UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 01-40617
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,


                              VERSUS


                      OSCAR NAVARRO-GALLARDO,

                                                 Defendant-Appellant.




           Appeal from the United States District Court
                for the Southern District of Texas
                        (No. M-00-CR-552-1)

                         November 7, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Counsel for Navarro-Gallado moves to withdraw, noting that

Navarro-Gallado pled guilty to the charge of illegal reentry into

the United States, 8 U.S.C. § 1326(a), and arguing that there is

no issue that merits appellate review.   Counsel’s motion was

delivered to Navarro-Gallado, who has not responded.     “[I]f


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
counsel finds his case to be wholly frivolous, after a

conscientious examination of it, he should so advise the court

and request permission to withdraw.”       Anders v. Calfornia, 386

U.S. 738, 744 (1967).   In advising the Court that his case is

without merit, counsel should isolate possibly important issues

and provide citations to pertinent authority and the record.

After having reviewed counsel’s submission, any points raised by

appellant himself, and the record, we may grant the motion to

withdraw and dismiss the appeal.       See id.; 5TH CIR. R. 42.2.

     Our review of the record and of counsel’s excellent Anders

brief shows there to be no colorable issue for appeal.        At the

plea hearing, the district court explained to Navarro-Gallado

that he could receive as many as 20 years’ imprisonment along

with three years’ supervised release were he to pled guilty, and

that we was facing a fine of up to $250,000 and a $100

assessment.   Through an interpreter Navarro-Gallado acknowledged

the court’s admonition and also that he had been previously

convicted of an aggravated felony and was deported from the

United States for that crime.   He admitted to having attempted to

reenter unlawfully.   Navarro-Gallado was not advised of the

consequences of violating the conditions of supervised release.

Any error caused by that omission was harmless, however, for term

of imprisonment he ended up receiving, almost four years’, plus

three years’ were he to violate the conditions of supervised


                                   2
release, is still less than the 20 years’ he was warned that he

could receive.   See United States v. Hekimain, 975 F.2d 1098,

1102-03 (5th Cir. 1992).

     Navarro-Gallado’s sentencing likewise does not raise any

cognizable issue for appeal.    The district court correctly

determined his criminal history score (6), criminal history

category (III), and total offense level (21).    The resulting

imprisonment range was 46 to 57 months’, and Navarro-Gallado

received the minimum term.   The district court refused to depart

from the guidelines, but we will not review such a decision

unless it was based on an incorrect legal determination.       See

United States v. Burleson, 22 F.3d 93, 94-95 (5th Cir. 1994).

The district court’s was not.

     Motion GRANTED.   Appeal DISMISSED.




                                  3